UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1031


NADIA MARGARITA MARTINEZ-SAENZ,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: April 19, 2018                                         Decided: April 24, 2018


Before GREGORY, Chief Judge, and THACKER and HARRIS, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Nadia Margarita Martinez-Saenz, Petitioner Pro Se. Lori B. Warlick, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nadia Margarita Martinez-Saenz, a native and citizen of Guatemala, petitions for

review of an order of the Board of Immigration Appeals (Board) denying her motion to

reopen her removal proceedings. The Attorney General moves to dismiss the petition for

review for lack of jurisdiction on the ground that it was untimely filed. Because the petition

was not filed within thirty days of the Board’s order, we grant the motion and dismiss the

petition for review.

       The Board issued its decision on September 14, 2017. Pursuant to 8 U.S.C.

§ 1252(b)(1) (2012), Martinez-Saenz had thirty days, or until October 16, 2017, * to timely

file a petition for review.       The Supreme Court has held that this time period is

“jurisdictional in nature and must be construed with strict fidelity to [its] terms.” Stone v.

INS, 514 U.S. 386, 405 (1995). It is “not subject to equitable tolling.” Id. Because

Martinez-Saenz did not file her petition until January 9, 2018, the petition for review was

untimely filed.

       Accordingly, we grant the Attorney General’s motion to dismiss and dismiss the

petition for review.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                    PETITION DISMISSED



       *
        Because the thirtieth day fell on a Saturday, Martinez-Saenz had until Monday,
October 16, 2017, to timely file her petition.

                                              2